Exhibit 10.5

 

EXECUTION VERSION

 

FALCON 900EX N730LM

 

AIRCRAFT TIME SHARING AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is entered into as of the 9th
day of March, 2018 (“Effective Date”), by and between Liberty Media Corporation,
with an address of 12300 Liberty Boulevard, Englewood, Colorado 80112
(“Lessor”), and GCI Liberty, Inc., with an address of 12300 Liberty Boulevard,
Englewood, Colorado 80112 (“Lessee”).

 

RECITALS

 

WHEREAS, Lessor is the owner of that certain Dassault Falcon 900EX aircraft,
bearing manufacturer’s serial number 101, currently registered with the Federal
Aviation Administration (“FAA”) as N730LM (the “Aircraft”);

 

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;

 

WHEREAS, Lessor desires to lease the Aircraft to Lessee and to provide a fully
qualified flight crew for all operations on a periodic, non-exclusive time
sharing basis, as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”); and

 

WHEREAS, the use of the Aircraft by Lessee shall at all times be pursuant to and
in full compliance with the requirements of FAR Sections 91.501(b)(6),
91.501(c)(1) and 91.501(d).

 

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Agreement, the parties agree as follows:

 

1.                                      Lessor agrees to lease the Aircraft to
Lessee on a periodic, non-exclusive basis, and to provide a fully qualified
flight crew for all operations, pursuant and subject to the provisions of FAR
Section 91.501(c)(1) and the terms of this Agreement.  The parties expressly
acknowledge and agree that, regardless of any employment, contractual or other
relationship of any kind or nature, at all times that the Aircraft is operated
under this Agreement, Lessor, as the party furnishing the Aircraft and flight
crew and exercising complete control over all phases of aircraft operation,
shall be deemed to have operational control of the Aircraft as such term is
defined in 14 C.F.R. Section 1.1.  This Agreement will commence on the Effective
Date and continue until the first anniversary of the Effective Date. 
Thereafter, this Agreement shall be automatically renewed on a month-to-month
basis, unless sooner terminated by either party as hereinafter provided.  Either
party may at any time terminate this Agreement (including during the initial
term) upon 30 days’ prior written notice to the other party.

 

2.                                      Lessee shall pay Lessor for each flight
conducted under this Agreement an amount equal to those charges specifically
permitted by FAR Section 91.501(d) and in no event an amount in excess of such
charges (the “Time Sharing Charge”), which are as follows:

 

(a)                                 Fuel, oil, lubricants, and other additives;

(b)                                 Travel expenses of the crew, including food,
lodging and ground transportation;

 

--------------------------------------------------------------------------------


 

(c)                                  Hangar and tie down costs away from the
Aircraft’s base of operation;

(d)                                 Insurance obtained for the specific flight;

(e)                                  Landing fees, airport taxes and similar
assessments;

(f)                                   Customs, foreign permit, and similar fees
directly related to the flight;

(g)                                  In-flight food and beverages;

(h)                                 Passenger ground transportation;

(i)                                     Flight planning and weather contract
services; and

(j)                                    An additional charge equal to 100% of the
expenses listed in subparagraph (a) of this paragraph.

 

3.                                      Lessor will pay all expenses related to
the operation of the Aircraft when incurred, and will bill Lessee on a monthly
basis as soon as practicable after the last day of each calendar month for the
Time Sharing Charge for any and all flights for the account of Lessee pursuant
to this Agreement during the preceding month.  Lessee shall pay Lessor for all
flights for the account of Lessee pursuant to this Agreement within 30 days of
receipt of the invoice therefor.  If requested by Lessee, Lessor will provide
Lessee with a detailed accounting of the expenses composing the Time Sharing
Charge for each flight for the account of Lessee pursuant to this Agreement. 
Without limiting the foregoing, amounts payable by Lessee to Lessor under this
Agreement may include any federal excise tax that may be imposed under Internal
Revenue Code Section 4261 or any similar excise taxes, if any.

 

4.                                      Lessee will provide Lessor with requests
for flight time and proposed flight schedules as far in advance of any given
flight as possible, and in any case, at least 24 hours in advance of Lessee’s
planned departure unless Lessor otherwise agrees.  Requests for flight time
shall be in a form, whether written or oral, mutually convenient to, and agreed
upon by the parties.  In addition to the proposed schedules and flight times,
Lessee shall provide at least the following information for each proposed flight
at some time prior to scheduled departure as required by Lessor or Lessor’s
flight crew:

 

(a)                                 proposed departure point;

(b)                                 destinations;

(c)                                  date and time of flight;

(d)                                 the number of anticipated passengers;

(e)                                  the identity of each anticipated passenger;

(f)                                   the nature and extent of luggage and/or
cargo to be carried;

(g)                                  the date and time of return flight, if any;
and

(h)                                 any other information concerning the
proposed flight that may be pertinent or required by Lessor or Lessor’s flight
crew.

 

5.                                      Lessor shall have sole and exclusive
authority over the scheduling of the Aircraft, including any limitations on the
number of passengers on any flight; provided, however, that Lessor will use
commercially reasonable efforts to accommodate Lessee’s needs and to avoid
conflicts in scheduling.

 

6.                                      As between Lessor and Lessee, Lessor
shall be solely responsible for securing maintenance, preventive maintenance and
required or otherwise necessary inspections on the Aircraft, and shall take such
requirements into account in scheduling the Aircraft.  No period of

 

2

--------------------------------------------------------------------------------


 

maintenance, preventative maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command.  The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition that in his judgment would compromise the
safety of the flight.

 

7.                                      Lessor shall employ, pay for and provide
to Lessee a qualified flight crew for each flight undertaken under this
Agreement.

 

8.                                      In accordance with applicable FARs, the
qualified flight crew provided by Lessor will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder. 
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety.  No such action of the pilot in command shall create
or support any liability for loss, injury, damage or delay to Lessee or any
other person.  The parties further agree that Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
or acts of God or any other event or circumstance beyond the reasonable control
of Lessor.

 

9.                                      (a)                                 At
all times during the term of this Agreement, Lessor shall cause to be carried
and maintained, at Lessor’s cost and expense, physical damage insurance with
respect to the Aircraft, third party aircraft liability insurance, passenger
legal liability insurance, property damage liability insurance, and medical
expense insurance in such amounts and on such terms and conditions as Lessor
shall determine in its sole discretion.  Lessor shall also bear the cost of
paying any deductible amount on any policy of insurance in the event of a claim
or loss.

 

(b)                                 Any policies of insurance carried in
accordance with this Agreement:  (i) shall name Lessee as an additional insured;
(ii) shall contain a waiver by the underwriter thereof of any right of
subrogation against Lessee; and (iii) shall require the insurers to provide at
least 30 days’ prior written notice (or at least seven days’ in the case of any
war-risk insurance) to Lessee if the insurers cancel insurance for any reason
whatsoever; provided, however, that the insurers shall provide at least ten
days’ prior written notice if the same is allowed to lapse for non-payment of
premium.  Each liability policy shall be primary without right of contribution
from any other insurance that is carried by Lessee or Lessor and shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured.

 

(c)                                  Lessor shall obtain the approval of this
Agreement by the insurance carrier for each policy of insurance on the
Aircraft.  If requested by Lessee, Lessor shall arrange for a Certificate of
Insurance evidencing the insurance coverage with respect to the Aircraft carried
and maintained by Lessor to be given by its insurance carriers to Lessee or will
provide Lessee with a copy of such insurance policies.  Lessor will give Lessee
reasonable advance notice of any material modifications to insurance coverage
relating to the Aircraft.

 

3

--------------------------------------------------------------------------------


 

10.                               (a)                                 Lessee
agrees that the proceeds of insurance will be Lessee’s sole recourse against
Lessor with respect to any claims that Lessee may have under this Agreement,
except in the event of gross negligence or willful misconduct by Lessor.

 

(b)                                 THE PROVISIONS OF THIS SECTION 10 SHALL
SURVIVE INDEFINITELY THE TERMINATION OR EXPIRATION OF THE AGREEMENT.

 

11.                               Lessee warrants that:

 

(a)                                 It will not use the Aircraft for the purpose
of providing transportation of passengers or cargo in air commerce for
compensation or hire, for any illegal purpose, or in violation of any insurance
policies with respect to the Aircraft;

 

(b)                                 It will refrain from incurring any
mechanics, international interest, prospective international interest or other
lien and shall not attempt to convey, mortgage, assign, lease or grant or obtain
an international interest or prospective international interest or in any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft or do anything or take any action that might mature into such a
lien; and

 

(c)                                  It will comply with all applicable laws,
governmental and airport orders, rules and regulations, as shall from time to
time be in effect relating in any way to the operation and use of the Aircraft
under this Agreement.

 

12.                               For purposes of this Agreement, the permanent
base of operation of the Aircraft shall be Centennial Airport, Englewood,
Colorado.

 

13.                               A copy of this Agreement shall be carried in
the Aircraft and available for review upon the request of the Federal Aviation
Administration on all flights conducted pursuant to this Agreement.

 

14.                               Lessee shall not assign this Agreement or its
interest herein to any other person or entity without the prior written consent
of Lessor, which may be granted or denied in Lessor’s sole discretion.  Subject
to the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective heirs, representatives,
successors and assigns, and does not confer any rights on any other person.

 

15.                               This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any prior understandings and agreements between the parties
respecting such subject matter.  This Agreement may be amended or supplemented
and any provision hereof waived only by a written instrument signed by all
parties.  The failure or delay on the part of any party to insist on strict
performance of any of the terms and conditions of this Agreement or to exercise
any rights or remedies hereunder shall not constitute a waiver of any such
provisions, rights or remedies.  This Agreement may be executed in counterparts,
which shall, singly or in the aggregate, constitute a fully executed and binding
Agreement.  Words of gender used in this Agreement may be read as masculine,
feminine or neuter as required by the context.  Words of number may be read as
singular or plural, as required by the context.  The word “include” and
derivatives of that word are used in this Agreement in an illustrative sense
rather than a limiting sense.  The word “or” is not exclusive and shall be

 

4

--------------------------------------------------------------------------------


 

interpreted as meaning “and/or.”  The words “shall” and “will” are used
interchangeably and are intended to have the same meaning.  Where applicable,
this Agreement may be referred to as “this Lease.”

 

16.                               Except as otherwise set forth in Section 4,
all communications and notices  provided for herein shall be in writing and
shall become effective when delivered by facsimile transmission or by personal
delivery, Federal Express or other overnight courier or four days following
deposit in the United States mail, with correct postage for first-class mail
prepaid, addressed to Lessor or Lessee at their respective addresses set forth
above, or else as otherwise directed by the other party from time to time in
writing.

 

17.                               If any one or more provisions of this
Agreement shall be held invalid, illegal or unenforceable by a court of
competent jurisdiction, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal or unenforceable provisions shall be
replaced by a mutually acceptable provision, which, being valid, legal and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal or unenforceable provision.  To the extent permitted by
applicable law, the parties hereby waive any provision of law, that renders any
provision of this Agreement prohibited or unenforceable in any respect.

 

18.                               This Agreement is entered into under, and is
to be construed in accordance with, the laws of the State of Colorado, without
reference to conflicts of laws.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

19.                               TRUTH IN LEASING STATEMENT UNDER FAR
SECTION 91.23

 

THE AIRCRAFT, A DASSAULT FALCON 900EX, MANUFACTURER’S SERIAL NO. 101, CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N730LM, HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.  DURING THE DURATION OF THIS LEASE, LIBERTY
MEDIA CORPORATION, 12300 LIBERTY BOULEVARD, ENGLEWOOD, COLORADO 80112 IS
CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

LIBERTY MEDIA CORPORATION, LOCATED AT 12300 LIBERTY BOULEVARD, ENGLEWOOD,
COLORADO 80112, THROUGH ITS UNDERSIGNED AUTHORIZED SIGNATORY BELOW, CERTIFIES
THAT LESSOR IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

 

LESSOR

 

LESSEE

 

 

 

LIBERTY MEDIA CORPORATION

 

GCI LIBERTY, INC.

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

By:

/s/ Peter Pounds

 

 

 

 

 

Name:

Craig Troyer

 

Name:

Peter Pounds

 

 

 

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS

 

1.                                      Mail a copy of the lease to the
following address via certified mail, return receipt requested, immediately upon
execution of the lease (14 C.F.R. 91.23 requires that the copy be sent within 24
hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN:  Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma  73125

 

2.                                      Telephone the nearest Flight Standards
District Office at least 48 hours prior to the first flight under this lease.

 

3.                                      Carry a copy of the lease in the
aircraft at all times.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

FALCON 7X N770LM

 

AIRCRAFT TIME SHARING AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is entered into as of the 9th
day of March, 2018 (“Effective Date”), by and between Liberty Media Corporation,
with an address of 12300 Liberty Boulevard, Englewood, Colorado 80112
(“Lessor”), and GCI Liberty, Inc., with an address of 12300 Liberty Boulevard,
Englewood, Colorado 80112 (“Lessee”).

 

RECITALS

 

WHEREAS, Lessor is the owner of that certain Dassault Falcon 7X aircraft,
bearing manufacturer’s serial number 262 (the “Aircraft”), registered with the
Federal Aviation Administration (“FAA”) as N770LM;

 

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;

 

WHEREAS, Lessor desires to lease the Aircraft to Lessee and to provide a fully
qualified flight crew for all operations on a periodic, non-exclusive time
sharing basis, as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”); and

 

WHEREAS, the use of the Aircraft by Lessee shall at all times be pursuant to and
in full compliance with the requirements of FAR Sections 91.501(b)(6),
91.501(c)(1) and 91.501(d).

 

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Agreement, the parties agree as follows:

 

1.                                      Lessor agrees to lease the Aircraft to
Lessee on a periodic, non-exclusive basis, and to provide a fully qualified
flight crew for all operations, pursuant and subject to the provisions of FAR
Section 91.501(c)(1) and the terms of this Agreement.  The parties expressly
acknowledge and agree that, regardless of any employment, contractual or other
relationship of any kind or nature, at all times that the Aircraft is operated
under this Agreement, Lessor, as the party furnishing the Aircraft and flight
crew and exercising complete control over all phases of aircraft operation,
shall be deemed to have operational control of the Aircraft as such term is
defined in 14 C.F.R. Section 1.1.  This Agreement will commence on the Effective
Date and continue until the first anniversary of the Effective Date. 
Thereafter, this Agreement shall be automatically renewed on a month-to-month
basis, unless sooner terminated by either party as hereinafter provided.  Either
party may at any time terminate this Agreement (including during the initial
term) upon 30 days’ prior written notice to the other party.

 

2.                                      Lessee shall pay Lessor for each flight
conducted under this Agreement an amount equal to those charges specifically
permitted by FAR Section 91.501(d) and in no event an amount in excess of such
charges (the “Time Sharing Charge”), which are as follows:

 

(a)                                 Fuel, oil, lubricants, and other additives;

(b)                                 Travel expenses of the crew, including food,
lodging and ground transportation;

 

--------------------------------------------------------------------------------


 

(c)                                  Hangar and tie down costs away from the
Aircraft’s base of operation;

(d)                                 Insurance obtained for the specific flight;

(e)                                  Landing fees, airport taxes and similar
assessments;

(f)                                   Customs, foreign permit, and similar fees
directly related to the flight;

(g)                                  In-flight food and beverages;

(h)                                 Passenger ground transportation;

(i)                                     Flight planning and weather contract
services; and

(j)                                    An additional charge equal to 100% of the
expenses listed in subparagraph (a) of this paragraph.

 

3.                                      Lessor will pay all expenses related to
the operation of the Aircraft when incurred, and will bill Lessee on a monthly
basis as soon as practicable after the last day of each calendar month for the
Time Sharing Charge for any and all flights for the account of Lessee pursuant
to this Agreement during the preceding month.  Lessee shall pay Lessor for all
flights for the account of Lessee pursuant to this Agreement within 30 days of
receipt of the invoice therefor.  If requested by Lessee, Lessor will provide
Lessee with a detailed accounting of the expenses composing the Time Sharing
Charge for each flight for the account of Lessee pursuant to this Agreement. 
Without limiting the foregoing, amounts payable by Lessee to Lessor under this
Agreement may include any federal excise tax that may be imposed under Internal
Revenue Code Section 4261 or any similar excise taxes, if any.

 

4.                                      Lessee will provide Lessor with requests
for flight time and proposed flight schedules as far in advance of any given
flight as possible, and in any case, at least 24 hours in advance of Lessee’s
planned departure unless Lessor otherwise agrees.  Requests for flight time
shall be in a form, whether written or oral, mutually convenient to, and agreed
upon by the parties.  In addition to the proposed schedules and flight times,
Lessee shall provide at least the following information for each proposed flight
at some time prior to scheduled departure as required by Lessor or Lessor’s
flight crew:

 

(a)                                 proposed departure point;

(b)                                 destinations;

(c)                                  date and time of flight;

(d)                                 the number of anticipated passengers;

(e)                                  the identity of each anticipated passenger;

(f)                                   the nature and extent of luggage and/or
cargo to be carried;

(g)                                  the date and time of return flight, if any;
and

(h)                                 any other information concerning the
proposed flight that may be pertinent or required by Lessor or Lessor’s flight
crew.

 

5.                                      Lessor shall have sole and exclusive
authority over the scheduling of the Aircraft, including any limitations on the
number of passengers on any flight; provided, however, that Lessor will use
commercially reasonable efforts to accommodate Lessee’s needs and to avoid
conflicts in scheduling.

 

6.                                      As between Lessor and Lessee, Lessor
shall be solely responsible for securing maintenance, preventive maintenance and
required or otherwise necessary inspections on the Aircraft, and shall take such
requirements into account in scheduling the Aircraft.  No period of

 

2

--------------------------------------------------------------------------------


 

maintenance, preventative maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command.  The pilot in command shall have final and complete authority to cancel
any flight for any reason or condition that in his judgment would compromise the
safety of the flight.

 

7.                                      Lessor shall employ, pay for and provide
to Lessee a qualified flight crew for each flight undertaken under this
Agreement.

 

8.                                      In accordance with applicable FARs, the
qualified flight crew provided by Lessor will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder. 
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety.  No such action of the pilot in command shall create
or support any liability for loss, injury, damage or delay to Lessee or any
other person.  The parties further agree that Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
or acts of God or any other event or circumstance beyond the reasonable control
of Lessor.

 

9.                                      (a)                                 At
all times during the term of this Agreement, Lessor shall cause to be carried
and maintained, at Lessor’s cost and expense, physical damage insurance with
respect to the Aircraft, third party aircraft liability insurance, passenger
legal liability insurance, property damage liability insurance, and medical
expense insurance in such amounts and on such terms and conditions as Lessor
shall determine in its sole discretion.  Lessor shall also bear the cost of
paying any deductible amount on any policy of insurance in the event of a claim
or loss.

 

(b)                                 Any policies of insurance carried in
accordance with this Agreement:  (i) shall name Lessee as an additional insured;
(ii) shall contain a waiver by the underwriter thereof of any right of
subrogation against Lessee; and (iii) shall require the insurers to provide at
least 30 days’ prior written notice (or at least seven days’ in the case of any
war-risk insurance) to Lessee if the insurers cancel insurance for any reason
whatsoever; provided, however, that the insurers shall provide at least ten
days’ prior written notice if the same is allowed to lapse for non-payment of
premium.  Each liability policy shall be primary without right of contribution
from any other insurance that is carried by Lessee or Lessor and shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured.

 

(c)                                  Lessor shall obtain the approval of this
Agreement by the insurance carrier for each policy of insurance on the
Aircraft.  If requested by Lessee, Lessor shall arrange for a Certificate of
Insurance evidencing the insurance coverage with respect to the Aircraft carried
and maintained by Lessor to be given by its insurance carriers to Lessee or will
provide Lessee with a copy of such insurance policies.  Lessor will give Lessee
reasonable advance notice of any material modifications to insurance coverage
relating to the Aircraft.

 

3

--------------------------------------------------------------------------------


 

10.                               (a)                                 Lessee
agrees that the proceeds of insurance will be Lessee’s sole recourse against
Lessor with respect to any claims that Lessee may have under this Agreement,
except in the event of gross negligence or willful misconduct by Lessor.

 

(b)                                 THE PROVISIONS OF THIS SECTION 10 SHALL
SURVIVE INDEFINITELY THE TERMINATION OR EXPIRATION OF THE AGREEMENT.

 

11.                               Lessee warrants that:

 

(a)                                 It will not use the Aircraft for the purpose
of providing transportation of passengers or cargo in air commerce for
compensation or hire, for any illegal purpose, or in violation of any insurance
policies with respect to the Aircraft;

 

(b)                                 It will refrain from incurring any
mechanics, international interest, prospective international interest or other
lien and shall not attempt to convey, mortgage, assign, lease or grant or obtain
an international interest or prospective international interest or in any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft or do anything or take any action that might mature into such a
lien; and

 

(c)                                  It will comply with all applicable laws,
governmental and airport orders, rules and regulations, as shall from time to
time be in effect relating in any way to the operation and use of the Aircraft
under this Agreement.

 

12.                               For purposes of this Agreement, the permanent
base of operation of the Aircraft shall be Centennial Airport, Englewood,
Colorado.

 

13.                               A copy of this Agreement shall be carried in
the Aircraft and available for review upon the request of the Federal Aviation
Administration on all flights conducted pursuant to this Agreement.

 

14.                               Lessee shall not assign this Agreement or its
interest herein to any other person or entity without the prior written consent
of Lessor, which may be granted or denied in Lessor’s sole discretion.  Subject
to the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective heirs, representatives,
successors and assigns, and does not confer any rights on any other person.

 

15.                               This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any prior understandings and agreements between the parties
respecting such subject matter.  This Agreement may be amended or supplemented
and any provision hereof waived only by a written instrument signed by all
parties.  The failure or delay on the part of any party to insist on strict
performance of any of the terms and conditions of this Agreement or to exercise
any rights or remedies hereunder shall not constitute a waiver of any such
provisions, rights or remedies.  This Agreement may be executed in counterparts,
which shall, singly or in the aggregate, constitute a fully executed and binding
Agreement.  Words of gender used in this Agreement may be read as masculine,
feminine or neuter as required by the context.  Words of number may be read as
singular or plural, as required by the context.  The word “include” and
derivatives of that word are used in this Agreement in an illustrative sense
rather than a limiting sense.  The word “or” is not exclusive

 

4

--------------------------------------------------------------------------------


 

and shall be interpreted as meaning “and/or.”  The words “shall” and “will” are
used interchangeably and are intended to have the same meaning.  Where
applicable, this Agreement may be referred to as “this Lease.”

 

16.                               Except as otherwise set forth in Section 4,
all communications and notices  provided for herein shall be in writing and
shall become effective when delivered by facsimile transmission or by personal
delivery, Federal Express or other overnight courier or four days following
deposit in the United States mail, with correct postage for first-class mail
prepaid, addressed to Lessor or Lessee at their respective addresses set forth
above, or else as otherwise directed by the other party from time to time in
writing.

 

17.                               If any one or more provisions of this
Agreement shall be held invalid, illegal or unenforceable by a court of
competent jurisdiction, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal or unenforceable provisions shall be
replaced by a mutually acceptable provision, which, being valid, legal and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal or unenforceable provision.  To the extent permitted by
applicable law, the parties hereby waive any provision of law, that renders any
provision of this Agreement prohibited or unenforceable in any respect.

 

18.                               This Agreement is entered into under, and is
to be construed in accordance with, the laws of the State of Colorado, without
reference to conflicts of laws.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

19.                               TRUTH IN LEASING STATEMENT UNDER FAR
SECTION 91.23

 

THE AIRCRAFT, A DASSAULT FALCON 7X, MANUFACTURER’S SERIAL NO. 262, CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N770LM, EITHER HAS BEEN
DELIVERED FROM ITS MANUFACTURER OR HAS BEEN MAINTAINED AND INSPECTED UNDER FAR
PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.  DURING THE DURATION OF THIS LEASE, LIBERTY
MEDIA CORPORATION, 12300 LIBERTY BOULEVARD, ENGLEWOOD, COLORADO 80112 IS
CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

LIBERTY MEDIA CORPORATION, LOCATED AT 12300 LIBERTY BOULEVARD, ENGLEWOOD,
COLORADO 80112, THROUGH ITS UNDERSIGNED AUTHORIZED SIGNATORY BELOW, CERTIFIES
THAT LESSOR IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

LESSOR

 

LESSEE

 

 

 

LIBERTY MEDIA CORPORATION

 

GCI LIBERTY, INC.

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

By:

/s/ Peter Pounds

 

 

 

 

 

Name:

Craig Troyer

 

Name:

Peter Pounds

 

 

 

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

Title:

Senior Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS

 

1.                                      Mail a copy of the lease to the
following address via certified mail, return receipt requested, immediately upon
execution of the lease (14 C.F.R. 91.23 requires that the copy be sent within 24
hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN:  Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma  73125

 

2.                                      Telephone the nearest Flight Standards
District Office at least 48 hours prior to the first flight under this lease.

 

3.                                      Carry a copy of the lease in the
aircraft at all times.

 

--------------------------------------------------------------------------------